[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Washington, Slip Opinion No. 2016-Ohio-5152.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5152
          THE STATE OF OHIO, APPELLANT, v. WASHINGTON, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State v. Washington, Slip Opinion No. 2016-Ohio-5152.]
Judgment reversed and cause remanded to the trial court for further proceedings
        on the authority of State v. J.M.
  (Nos. 2016-0003 and 2016-0152—Submitted June 1, 2016—Decided July 29,
                                            2016.)
    APPEAL from and CERTIFIED by the Court of Appeals for Franklin County,
                             No. 15AP-538, 2015-Ohio-4970.
                                   __________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the trial court for further proceedings on the authority of State v. J.M.,
___ Ohio St.3d ___, 2016-Ohio-2803, ___ N.E.3d ___.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                    _________________
                            SUPREME COURT OF OHIO




       Ron O’Brien, Franklin County Prosecuting Attorney, and Barbara A.
Farnbacher, Assistant Prosecuting Attorney, for appellant.
                              _________________




                                        2